 

Exhibit 10.2

 

 [vrmelogo_lg.jpg]

 

October 12, 2020

 

 

 

Mr. Norman Gardner

 

 

Re: Amendment of Consulting Agreement

 

Dear Norman:

 

This letter agreement modifies your Consulting Agreement, dated June 29, 2017,
as amended on May 19, 2020 (the “Agreement”). In consideration of the mutual
promises contained in this letter agreement, VerifyMe, Inc. (“VRME”) and you
agree as follows:

 

1.       Section 2(a) of the Agreement shall be amended by adding a new sentence
to the end of the existing language as follows:

 

“The Term shall be automatically extended for a period of not less than 18
months from and after the occurrence of a Change of Control.”;

 

2.       The monthly fee provided for in Section 4(a) of the Agreement shall be
increased from $12,500 to $14,583.33 representing an annual aggregate fee of
$175,000; and

 

3.       Section 5(c)(3) of the Agreement, shall be amended and restated in its
entirety as follows:

 

“In the event of a Change of Control during the Term and if the Company or the
Consultant terminates this Agreement within one year of the Change of Control,
Consultant shall be entitled to receive each of the provisions of Section
6(c)(2)(A) – (D) above except the Severance Amount shall equal 18 months of
consulting fees and the benefits under Section 6(c)(2)(D) shall continue for an
18 month period provided that such benefits are exempt from Section 409A of the
Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the event
all or a portion of the benefits under Section 6(c)(2) (D) are subject to 409A
of the Code, the Consultant shall not be entitled to the benefits that are
subject to Section 409A of the Code subsequent to the “applicable 2 ½ month
period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).  In the event of Consultant’s death within 12 months
following a Change of Control, all payments (in addition and without duplication
to payments under subparagraph (a) of this Section) that would have been due
under this Agreement for consulting fees through the 18-month anniversary of
such Change of Control shall be paid to his surviving spouse, and in the absence
of a surviving spouse to his estate, promptly in a lump sum upon the
Consultant's death.”

 

 

Clinton Square, 75 S. Clinton Ave, Suite 510 | Rochester, NY 14604

Phone: 585-736-9400 | www.verifyme.com OTCQB:VRME

 

   

 



  

Mr. Norman Gardner

October 12, 2020

Page 2

 

 

In all other respects, the Agreement is ratified and confirmed.

 

  Sincerely yours,             VerifyMe, Inc.             /s/ Patrick White    
By: Patrick White       Chief Executive Officer  





 

 

I hereby agree to the foregoing:

 

 

/s/ Norman Gardner   Norman Gardner  

 



 

Clinton Square, 75 S. Clinton Ave, Suite 510 | Rochester, NY 14604

Phone: 585-736-9400 | www.verifyme.com OTCQB:VRME

 

 

 



 

 

 